Citation Nr: 9933057	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
kidney stones prior to September 1, 1999.  

2. Entitlement to a compensable evaluation for kidney stones 
on and after September 1, 1999.  

3. Entitlement to a compensable evaluation for a tumor of the 
right ring finger.  

4. Entitlement to a compensable evaluation for hallux valgus 
of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 18 to July 16, 1981, 
from June 1986 to December 1989, and from December 1990 to 
June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision by the 
Washington, D.C., RO that granted service connection and a 10 
percent evaluation for kidney stones, and also granted 
service connection for hallux valgus of the right foot and 
for a tumor on the right ring finger, which were each 
assigned a noncompensable evaluation.  Service connection for 
pes planus was denied.  

In a rating decision of June 1992, the RO denied secondary 
service connection for a back disability and for a knee or 
leg disability.  The veteran submitted a Notice of 
Disagreement with this determination in February 1993.  

In a rating decision of May 1994, the RO determined that the 
rating decision of June 1991 was clearly and unmistakably 
erroneous in denying service connection for pes planus.  
Service connection was granted for this disability and 
assigned a 10 percent evaluation from December 16, 1989.  

In July 1994, the veteran's claim was transferred to the 
Roanoke, Virginia RO to reflect his change of residence to 
that state.  In a rating decision of April 1999, it was 
proposed to reduce the evaluation for the veteran's service-
connected kidney stone disability from 10 percent to 0 
percent.  In a rating decision of June 1999, this reduction 
was accomplished, effective September 1, 1999.  

In July 1999, the Roanoke, Virginia RO furnished the veteran 
a Statement of the Case (SOC) on the issues of secondary 
service connection for a back disorder and for a knee or leg 
disability.  The veteran did not file a Substantive Appeal 
with respect to those issues.  Accordingly, only the issues 
listed on the title page of this decision are properly before 
the Board for appellate consideration at this time.  


REMAND

Appellate review discloses that the veteran last received a 
VA examination of his service-connected kidney stone disorder 
in September 1998.  The Board finds that this clinical 
evaluation is inadequate to adequately evaluate the current 
degree of severity of this disorder, and notes that abdominal 
X-rays were requested, but the record does not indicate that 
this study was performed.  See 38 C.F.R. § 4.2 (1999).

Appellate review of the record further reveals a computer-
generated document from a VA facility which indicates that 
the veteran failed to report for a VA genitourinary 
examination which was to be conducted in April 1999.  The 
veteran's failure to report for this examination was cited by 
the RO in the April 1999 rating decision which proposed to 
reduce the evaluation for his service-connected kidney stone 
disorder, and again referenced in the June 1999 rating 
decision which reduced the evaluation for this disability 
from 10 percent to 0 percent.  The Board notes that the 
claims folder does not contain a copy of a letter from the VA 
medical facility to the veteran at his correct address of 
record informing him of the date, time, and place of the VA 
genitourinary examination scheduled in April 1999.  Under the 
circumstances, the Board cannot conclude from this meager 
evidentiary record that the veteran failed to report for this 
examination after being properly notified, and is presented 
with both due process and evidentiary problems in regard to 
the veteran's claim for an increased rating for his kidney 
stone disorder.  See 38 C.F.R. § 3.655 (a), (b) (1999).  The 
Board thus finds that the veteran must be afforded an 
additional opportunity to report for a VA genitourinary 
examination prior to appellate consideration of this matter.  

With respect to the claims for compensable ratings for right 
foot hallux valgus and a right ring finger tumor, the Board 
notes that the veteran has contended that he has increasing 
pain in his right foot and in his right ring finger.  
Appellate review discloses that he last received a VA medical 
evaluation of his hallux valgus in October 1990, when it was 
reported that his right great toe was immobilized.  Although 
the veteran's feet were thereafter examined by the VA in 
September 1994 and September 1998, no clinical findings were 
reported pertaining to the right foot hallux valgus on either 
of these examinations.  Similarly, the veteran's service-
connected right ring finger disability has not been examined 
by the VA since October 1992.  In view of the length of time 
which has elapsed since the most recent VA examination of the 
veteran's right foot hallux valgus and right ring finger, and 
given his contentions of increasing disability, the Board 
finds that a further VA examination of these service-
connected disorders must be conducted prior to further 
appellate consideration of this case, inasmuch as the current 
deficient record does not allow the Board to adequately 
determine the current degree of severity of those disorders.  
See 38 C.F.R. § 4.2.  In view of the foregoing, this case is 
REMANDED to the RO for the following development:  

1. The veteran should be afforded a 
special VA genitourinary examination 
to determine the current degree of 
severity of his service-connected 
kidney stone disorder and how it 
impairs him industrially.  A copy of 
the notice to the veteran informing 
him of the date, time, and location of 
the examination, as well as the 
consequences under the provisions of 
38 C.F.R. § 3.655(b) of failure to 
report for the examination without 
good cause, must be obtained from the 
VA Medical Center and associated with 
the claims folder.  All necessary 
studies, to include X-rays of the 
veteran's kidneys, should be 
accomplished and all pertinent 
clinical findings reported in detail.  
The claims folder must be made 
available to the examining physician 
so that the pertinent clinical records 
may be studied in detail.  At the 
conclusion of the examination, the 
examining physician should comment as 
to whether the veteran's kidney stone 
disorder is asymptomatic; 
characterized by only an occasional 
attack of colic, not infected and not 
requiring catheter drainage;  
characterized by frequent attacks of 
colic, requiring catheter drainage; 
characterized by frequent attacks of 
colic with infection (pyonephrosis) 
and impaired kidney function; or 
severe, with constant albuminuria with 
some edema, or definite decrease in 
kidney function.  

2 The veteran should be afforded a 
special VA orthopedic examination to 
determine the current degree of 
severity of his service-connected 
right hallux valgus and right ring 
finger disability, and how they impair 
him industrially.  A copy of the 
notice to the veteran informing him of 
the date, time, and location of the 
examination, as well as the 
consequences under the provisions of 
38 C.F.R. § 3.655(b) of failure to 
report for the examination without 
good cause, must be obtained from the 
VA Medical Center and associated with 
the claims folder.  All pertinent 
clinical findings should be reported 
in detail, including exact range of 
motion of the right ring finger.  The 
claims folder must be made available 
to the examining physician so that the 
pertinent clinical records may be 
studied in detail.  At the conclusion 
of the examination, the examining 
physician should comment as to whether 
the veteran's right hallux valgus 
involves the surgical resection of the 
metatarsal head, or is severe and 
equivalent to amputation of the great 
toe.  The examiner should also comment 
as to whether the veteran's right ring 
finger is favorably or unfavorably 
ankylosed, and whether flexion in the 
right ring finger is limited to a 
point where the fingertip is within 2 
inches (5.1 centimeters) of the 
transverse fold of the palm.  

3 Thereafter, if the veteran appears for 
the examinations discussed above, the 
RO should adjudicate the veteran's 
claims on the basis of the evidence of 
record.  If the veteran fails to 
report for any abovementioned VA 
examination without good cause, the RO 
should deny the pertinent claims under 
the provisions of 38 C.F.R. 
§ 3.655(b).  If the benefits sought on 
appeal are denied, the veteran and his 
representative should be furnished a 
Supplemental SOC and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
the Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this REMAND is to obtain 
clarifying clinical evidence and to afford the veteran due 
process of law.  The appellant has the right to submit 
additional evidence and argument on the matters which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals







